Case 3:18-cr-00356-S Document 290 Filed 06/18/21 Page1of2 PagelD 4422

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. CRIMINAL ACTION NO. 3:18-CR-356-S
THOMAS D. SELGAS (01) ;
JOHN O. GREEN (03) §

ORDER

 

This Order addresses Defendant Thomas D. Selgas’s Motion for Reconsideration of Order
Denying Rule 29 Motion for Acquittal [ECF No. 272]. Having reviewed and considered the
Motions, the documents filed in support thereof, the Government’s Response [ECF No. 288], and
the pertinent filings, transcripts, and evidence filed and presented in this case, the Court DENIES
the Motion.

Motions for reconsideration “are nowhere explicitly authorized in the Federal Rules of
Criminal Procedure,” but they “are a recognized legitimate procedural device.” United States v.
Lewis, 921 F.2d 563, 564 (5th Cir. 1991) (citing United States v. Cook, 670 F.2d 46, 48 (Sth Cir.
1982)); see also United States v. Brewer, 60 F.3d 1142, 1143 (5th Cir. 1995) (stating that motions
for reconsideration in the criminal context are “judicial creation[s] not derived from statutes or
rules”); United States v. Scott, 524 F.2d 465, 467 (Sth Cir. 1975) (noting that district courts have
“continuing jurisdiction” over criminal cases and are “free to reconsider [their] own earlier
decision{s]”). Such motions typically “serve the narrow purpose of allowing a party to correct
manifest errors of law or fact or to present newly discovered evidence.” United States v. Salinas,
665 F. Supp. 2d 717, 720 (W.D. Tex. 2009) (cleaned up) (quoting Waltman v. Int’] Paper Co., 875
F.2d 468, 473 (5th Cir. 1989)); see also United States vy, Fisher, No. 3:02-CR-172-D, 2009 WL

10702910, at *1 (N.D. Tex. Feb. 24, 2009) (noting motions for reconsideration may be granted in

 

 
Case 3:18-cr-00356-S Document 290 Filed 06/18/21 Page 2of2 PagelD 4423

a criminal case ifthe moving party shows: “(1) an intervening change in the controlling iaw; (2) the
availability of new evidence which was not available when the court issued its order; or (3) the
need to correct a clear error of law or fact or to prevent a manifest injustice” (citation omitted)).
Courts undertaking such analysis have noted the “high burden of proof on the party seeking
reconsideration” so as to “discourage litigants from making repetitive arguments on issues already
considered.” Salinas, 665 F. Supp. 2d at 720 (cleaned up); see also United States v. Olis, Nos. H-
07-3295 & H-03-217-01, 2008 WL 5046342, at *31 (S.D. Tex. 2008) (noting the “high burden”
is also “to ensure finality” and “to prevent the practice of a losing party examining a decision and
then plugging the gaps of the lost motion with additional matters”).

For the reasons previously stated in the Court’s April 21, 2020 Memorandum Opinion and
Order [ECF No. 230], the Court denies the Motion for Reconsideration.

SO ORDERED.

SIGNED June 18, 2021.

ib Go

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

 
